DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-15,17-20, 23, 24, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pepper et al. (US Pat 8,449,520).
Re claim 12, Pepper discloses a flexible pharmaceutical bag 300 (Fig 33-37; it is noted that all reference characters cited below refer to Fig 33-37 unless otherwise noted) for use with a lyophilization machine (it is noted that the italicized text constitutes a functional limitation and, thus, a lyophilization machine is not a part of the claimed invention – rather, the claimed bag only must have a structure capable of being used with a lyophilization machine; this limitation is met in view of Col 20, Lines 6-7), the flexible pharmaceutical bag comprising: a first chamber 12 configured to hold a lyophilized pharmaceutical product (it is noted that the italicized text constitutes a functional limitation and, thus, a lyophilized pharmaceutical is not a part of the claimed invention – rather, the claimed first chamber only must have a structure capable of holding a lyophilized pharmaceutical product; this limitation is met in view of Col 20, Lines 24-25 and Col 21, Lines 22-31); a second chamber 14 configured to hold a reconstituting solution for reconstituting the lyophilized pharmaceutical product held in the first chamber (it is noted that the italicized text constitutes a functional limitation and, thus, a reconstituting solution is not a part of the claimed invention – rather, the claimed second chamber only must have a structure capable of holding a reconstituting solution; this limitation is met in view of Col 20, Lines 37-39); a seal 22 disposed between the first chamber and the second chamber (as seen in Fig 33), wherein the seal is configured to break when a predetermined amount of pressure is applied to the pharmaceutical bag to connect the second chamber to the first chamber (it is noted that the italicized text constitutes a functional limitation; this limitation is met in view of Col 10, Lines 37-45); and a first port 304 having a first end (to the left in Fig 33) and a second end (to the right in Fig 33), the first end fluidly connected to the first chamber (as seen in Fig 33) and the second end configured to be coupled to a vacuum of a lyophilization machine, wherein, when the first port is connected to the vacuum of the lyophilization machine, the first port allows passage of vapor from the pharmaceutical product held inside of the first chamber (it is noted that the italicized text constitutes a functional limitation – thus, the first port only must have a structure capable of being coupled to a vacuum and allow passage of vapor; this limitation is met in view of Col 20, Lines 27-32).
Re claim 13, Pepper discloses a second port 306 attached to the second chamber (as seen in Fig 33), the second port configured to introduce the reconstituting solution to the second chamber (it is noted that the italicized text constitutes a functional limitation – thus, the second port only must have a structure capable of allowing introduction of a solution; this limitation is met in view of Col 20, Lines 36-39).
Re claim 14, Pepper discloses that the seal is a connection between a front surface (facing out of the page in Fig 33) of the pharmaceutical bag and a back surface (facing into the page in Fig 33) of the pharmaceutical bag (as seen in Fig 2).
Re claim 15, Pepper discloses that the seal extends the length of the pharmaceutical bag between the first chamber and the second chamber (as seen in Fig 33).
Re claim 17, Pepper discloses that the seal further comprises a weak point 24 (aligned with valve assembly 26 of Fig 33 as seen in Fig 7 and described in Col 9, Line 65 – Col 10, Line 1) to provide an initial breaking point when a predetermined amount of pressure is applied to the pharmaceutical bag (it is noted that the italicized text constitutes a functional limitation; this limitation is met in view of Col 10, Lines 33-45).  
Re claim 18, as set forth in the rejection of claim 12 above, the pharmaceutical product is not a part of the claimed invention; therefore, Pepper discloses the subject matter of claim 18 since the first chamber is structurally capable of holding a pharmaceutical product in the form of an antineoplastic or an immunomodulating agent.  
Re claim 19, as set forth in the rejections of claim 12 above and claim 27 below, the pharmaceutical product /cytotoxic drug is not a part of the claimed invention; therefore, Pepper discloses the subject matter of claim 19 since the first chamber is structurally capable of holding a cytotoxic drug selected from the group consisting of: azacytidine, bendamustine, bleomycin, bortezomib, cyclophosphamide, dacarbazine, decitabine, doxorubicina, fotemustine, gemcitabine, iphosphamide, melphalan, methotrexate, paclitaxel, pemetrexed, thiotepa, trabe-actedine, trastuzumab, and vinblastine.  
Re claim 20, as set forth in the rejection claim 12 above, the reconstituting solution is not a part of the claimed invention; therefore, Pepper discloses the subject matter of claim 20 since the second chamber is structurally capable of holding a reconstituting solution in the form of a 0.9% saline solution.  
Re claim 23, Pepper discloses that the pharmaceutical bag withstands -45° Celsius (Col 21, Lines 1-7). 
Re claim 24, Pepper discloses that the second chamber further comprises an administration port 310 for administering a reconstituted pharmaceutical product that is a result of mixing the lyophilized pharmaceutical product and the reconstituting solution (it is noted that the italicized text constitutes a functional limitation – thus, the administration port only must have a structure capable of administering a product; this limitation is met in view of Col 20, Lines 43-46).  
Re claim 27, as set forth in the rejection of claim 12 above, the pharmaceutical product is not a part of the claimed invention; therefore, Pepper discloses the subject matter of claim 27 since the first chamber is structurally capable of holding a pharmaceutical product in the form of a cytotoxic drug.  
Re claim 28, Pepper discloses that the first port is configured to permit an introduction of a gas into the first chamber and is configured to be permanently sealed after the introduction of the gas by insufflation (it is noted that the italicized text constitutes a functional limitation – thus, the first port only must have a structure capable of permitting gas introduction and of being permanently sealed; this limitation is met in view of Col 20, Lines 27-32 since port 304 prevents liquid from leaving the first chamber).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pepper et al. (US Pat 8,449,520) in view of Kumar et al. (PG PUB 2016/0058663).
Re claim 21, Pepper discloses all the claimed features except that the pharmaceutical bag is fabricated from a polyolefine/styrene-block copolymer based film. However, Kumar teaches fabricating a pharmaceutical bag from a polyolefine/styrene-block copolymer based film (Para 60) for the purpose of ensuring that the bag can withstand terminal sterilization such as autoclaving (Para 60). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pepper to include the bag such that it is fabricated from a polyolefine/styrene-block copolymer based film, as taught by Kumar, for the purpose of ensuring that a bag can withstand terminal sterilization such as autoclaving (Para 60). Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pepper to include the bag such that it is fabricated from a polyolefine/styrene-block copolymer based film since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Re claim 22, Pepper discloses all the features except that the pharmaceutical bag withstands 121° Celsius. However, Kumar teaches fabricating a pharmaceutical bag from a polyolefine/styrene-block copolymer based film (Para 60) for the purpose of ensuring that the bag can withstand terminal sterilization such as autoclaving (Para 60). Autoclaving is known to operate at 121° Celsius (see Para 6 of PG PUB 2010/0247936 to Chang et al. as a teaching of this known characteristic; it is noted that Chang et al. is used only as a teaching reference, it is not used in the rejection of the claim) and, thus, Kumar's bag withstands 121° Celsius. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pepper to include the bag such that it is fabricated to withstand 121° Celsius, as taught by Kumar, for the purpose of ensuring that a bag can withstand terminal sterilization such as autoclaving (Para 60).
Response to Arguments
Applicant’s arguments filed 5/4/2022 have been considered but are not persuasive.  
Regarding Applicant’s argument “I. Pepper fails to disclose a seal configured to break upon the application of a predetermined amount of pressure to a bag”, Applicant asserts that the sealing wall 22 (used by the Examiner to read on the claimed “seal”) is “broken by pulling a tear member [42], not by applying pressure to Pepper’s bag” and refers to Page 9, Line 64 – Page 10, Line 36 and Page 14, Lines 46-61. The Examiner respectfully disagrees. Col 10, Lines 28-36 disclose that the pull string 34 only opens the septum 30; Col 10, Lines 37-52 disclose that while the septum 30 may be open, the valve 28 still remains closed until squeezing of one chamber creates a fluid pressure differential across the valve 28. Since the valve 28 is a part of the sealing wall 22 (“one or more regions of the sealing wall 22 may be selectively opened by a caregiver” [Wingdings font/0xE0] “the sealing wall 22 includes a normally closed valve assembly 26 associated with each region 24” [Wingdings font/0xE0] “each valve assembly includes a primary pressure sensitive valve 28”, Col 9, Line 49 – Col 10, Line 11), one of ordinary skill in the art would recognize that when valve 28 is closed, the seal 22 is not considered “broken” since fluid is prevented from moving between the chambers 12,14 but that when the valve 28 is opened, the seal is considered “broken” since fluid can move between the chambers 12,14. Therefore, the seal 22 is not “broken” until valve 28 is opened.
Regarding Applicant’s argument “II. The Office fails to afford proper patentable weight to the ‘configured to break’ limitation”, Applicant asserts that Pepper’s sealing wall 22 (again, used by the Examiner to read on the claimed “seal”) is configured to remain intact when force is applied thereto. The Examiner respectfully disagrees. The Applicant admits in their remarks that force applied to the bag causes “valve 28 to expel fluid between the chambers”. Since the valve 28 is a part of the sealing wall 22 (“one or more regions of the sealing wall 22 may be selectively opened by a caregiver” [Wingdings font/0xE0] “the sealing wall 22 includes a normally closed valve assembly 26 associated with each region 24” [Wingdings font/0xE0] “each valve assembly includes a primary pressure sensitive valve 28”, Col 9, Line 49 – Col 10, Line 11), the sealing wall 22 is therefore opened when valve 28 (which is a component of the wall 22) is opened. As set forth above, one of ordinary skill in the art would recognize that when valve 28 is closed, the seal 22 is not considered “broken” since fluid is prevented from moving between the chambers 12,14 but that when the valve 28 is opened, the seal is considered “broken” since fluid can move between the chambers 12,14. Since the valve 28 (and thus, the wall 22) is opened/broken by applying a squeezing force to one chamber of the bag (Col 10, Lines 37-52), one of ordinary skill in the art would recognize that the seal 22 is “configured to break when a predetermined amount of pressure is applied to the pharmaceutical bag to connect the second chamber to the first chamber”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783